Citation Nr: 0335995	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
including arthritis and sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and cousin


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran has reported periods of ACDUTRA and 
Inactive Duty Training in the Reserve from 1961 to 1966.  The 
veteran's Reserve duty has not been verified; however there 
is no showing that additional information regarding the 
veteran's Reserve duty should be obtained at this time.  The 
instant claim arises from the period of active service.  It 
does not appear that there are any additional records that 
could be obtained.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).

Pursuant to the veteran's request, in March 2001, a 
videoconference hearing at the Board was held before the 
undersigned who is a Veterans Law Judge is signing this 
document and who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.

In May 2001 there was a decision of the Board granting the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a low back 
disability, including arthritis and sciatica.  The case was 
thereafter remanded to the RO for further review.  The case 
has been returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's available service medical records show no 
complaints, history, treatment, or diagnosis of the presence 
of a low back disability, including arthritis and sciatica.  
The only available service medical records are the entrance 
and separation physical examinations and the report of 
medical history forms completed by the veteran.  

Additionally, a request for medical records from the National 
Personnel Records Center (NPRC) pertaining to the veteran's 
hospitalization at a military hospital in Georgia in late 
1961 or in 1962, for treatment of low back injury following a 
fall from a telephone pole, showed that no records were 
available.  

Also, records were requested pursuant to the veteran's report 
regarding treatment in the early 1970s from the New Orleans, 
VA Medical Center in May 2001, February 2002, April 2002 and 
September 2002.  The response dated October 2002, reported 
that there were no medical records available from the medical 
center for the veteran.

In this case, it is noted that the veteran at his March 2001 
hearing reported that after surgery in 1998, his doctor told 
him that he was totally disabled and that he should get 
Social Security Administration (SSA) disability benefits.  
The veteran thereafter filed for and he is now in receipt of 
SSA disability benefits.  Those records are not on file.  
Therefore to fully develop the veteran's claim, the VA should 
obtain a copy of the Social Security Administration (SSA) 
decision granting benefits to the veteran and the medical 
records upon which it was based.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must 
be associated with the claims folder.  
The veteran's assistance should be 
requested as needed in obtaining the 
records.

3.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, she and her representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




